Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 1 of 18 PAGEID #: 5196



                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
                                     AT DAYTON


JOSEPH GUGLIELMO                               :    Case No. 3:17-cv-6
                                               :
                 Plaintiff,                    :
                                               :    Judge Thomas M. Rose
        vs.                                    :
                                               :
                                               :
MONTGOMERY COUNTY, OHIO and                    :    PROPOSED JOINT FINAL PRETRIAL
THE MONTGOMERY COUNTY                          :    ORDER
BOARD OF COMMISSIONERS, et al.,                :
                                               :
                      Defendants.              :


     This action came before the Court at a final pretrial conference held on May 16, 2019, at 1:30

 p.m., pursuant to Rule 16, Federal Rules of Civil Procedure.

   I.    APPEARANCES:

 For Plaintiff: Jennifer L. Branch, Douglas Brannon, Nathan Stuckey

 For Defendants: Keith Hansbrough; Jillian Dinehart

  II.    NATURE OF ACTION AND JURISDICTION:

     A. This is an action for compensatory and punitive damages.

     B. The jurisdiction of the Court is invoked under Title 42 United States Code, Section 1983.

     C. The subject matter jurisdiction of the Court is not disputed.

 III.    TRIAL INFORMATION:

     A. The estimated length of trial is 12 days.

     B. Trial to Jury has been set for June 17, 2019.

 IV.     AGREED STATEMENTS AND LISTS:


                                                    1
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 2 of 18 PAGEID #: 5197



    A. General Nature of the Claims of the Parties:

        (1) PLAINTIFF CLAIMS:

 Plaintiff asserts in Count 1 a right of recovery for defendants’ violations of his Constitutional
 right to be free from excessive force under the Fourteenth Amendment. He claims the following
 violations:

    •   Defendant Matthew Snyder used excessive force and proximately caused serious
        debilitating injuries
    •   Defendants Zachary Zink, Brandon Ort, and Matthew Sears failed to intervene and
        protect Plaintiff from Defendant Snyder’s use of excessive force consequently causing
        his injuries
    •   Defendant Matthew Snyder acted with deliberate indifference to Plaintiff’s serious
        medical needs
    •   Defendant Montgomery County caused Plaintiff’s injuries by its custom and practice of
        permitting excessive force to be used in the jail, and by ratifying Defendant Snyder’s use
        of excessive force.

 Plaintiff asserts a right to punitive damages against the individual defendants in this action (not
 Montgomery County).

 Plaintiff asserts a right to attorney fees and costs under 42 U.S.C. § 1988 provided he is the
 prevailing party.

        (2) DEFENDANTS CLAIMS:

 Defendant denies liability and damages as asserted below:
    • Defendant Snyder's use of force was not excessive
    • Defendant Snyder acted in self-defense
    • Defendant Snyder acted in good faith
    • Defendants Zink, Ort, and Sears did not have the opportunity to intervene even if there
       was a constitutional violation
    • Defendant Snyder sought medical assistance for Plaintiff and therefore was not
       deliberately indifferent
    • Defendant Snyder could not have appreciated that Mr. Guglielmo had a serious injury
       after the use of force
    • Defendant Montgomery County does not have a custom or practice of permitting
       excessive force and did not ratify any use of excessive force
 Defendant as an affirmative defense asserts:
    • Defendants are entitled to qualified immunity
    • Defendants were not the proximate cause of the injury
    • Defendants dispute Plaintiff's alleged damages
    • Defendants did not commit any constitutional violation
    • Defendant Snyder acted in self-defense

                                                   2
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 3 of 18 PAGEID #: 5198



    •    Defendant Snyder acted in good faith

    B. Uncontroverted Facts

 The following facts are established by admissions in the pleadings or by stipulations of counsel:

        (1)    On January 15, 2015, the date Mr. Guglielmo was booked into the Montgomery
               County Jail, Matthew Snyder was a sergeant in the Montgomery County Jail.
        (2)    He was the first shift booking sergeant, meaning he supervised the first floor of the
               jail from 11:30 p.m. until 7:30 a.m.
        (3)    On January 15, 2015, at approximately 2:30 a.m., Plaintiff Joseph Guglielmo was
               booked into the Montgomery County Jail.
        (4)    Mr. Guglielmo was moved to general population later that morning.
        (5)    That night, while in general population, Mr. Guglielmo was being disruptive.
        (6)    Jail personnel decided to move Mr. Guglielmo from general population to a cell in the
               area of the jail called transport staging.
        (7)    Transport staging is on the first floor. Transport staging is used to temporarily hold
               inmates being transported out of the jail, but it also has other uses, including
               temporarily holding inmates who cause a disturbance in general population.
        (8)    Mr. Guglielmo was placed in transport staging cell number 114 at approximately
               10:30 p.m. on January 15, 2015. He was the only inmate in the cell.
        (9)    At approximately 11:30 p.m., Sgt. Snyder was leading roll call on an area of the first
               floor of the jail called the platform.
        (10)   While Sgt. Snyder was leading roll call, Mr. Guglielmo was banging on his cell door.
        (11)   After roll call, Sgt. Snyder asked five officers to accompany him to Mr. Guglielmo’s
               cell.
        (12)   Those officers were Defendants Zachary Zink, Brandon Ort, and Matthew Sears, and
               non-party officers Kyle Chmiel and David Cohn.
        (13)   Before arriving at the cell, Sgt. Snyder learned from officers who had interacted with
               Mr. Guglielmo earlier that Mr. Guglielmo was requesting medication.
        (14)   When the officers arrived at Mr. Guglielmo’s cell, Sgt. Snyder told him to stop
               banging, and Mr. Guglielmo stopped banging.
        (15)   Sgt. Snyder then ordered Mr. Guglielmo to back away from the door and Mr.
               Guglielmo backed away from the door.
        (16)   Then Sgt. Snyder ordered Officer Zink to open the cell door, and Officer Zink opened
               the door.
        (17)   Sgt. Snyder entered the cell along with Officers Zink and Ort.
        (18)   Once inside the cell, Sgt. Snyder told Mr. Guglielmo to sit on a bench in the cell and
               Mr. Guglielmo sat on the bench.
        (19)   Sgt. Snyder and Mr. Guglielmo spoke to each other during which time Mr. Guglielmo
               expressed that he would like his prescription medicine and to go to the V.A. Medical
               Center.
        (20)   During their discussion, Sgt. Snyder used the word faggot.
        (21)   Mr. Guglielmo stood up from his seat and said, “I’m not a faggot.”
        (22)   Sgt. Snyder used force on Mr. Guglielmo.
        (23)   During the use of force, Sgt. Snyder struck Mr. Guglielmo in the body and head.

                                                   3
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 4 of 18 PAGEID #: 5199



        (24) After the use of force Sgt. Snyder, and officers Zink, Ort, and Sears left the cell.
        (25) Mr. Guglielmo has no recollection of the events that occurred in the cell.
        (26) When the officers left the cell, Mr. Guglielmo’s face was swollen, he was bleeding,
             and he was crying.
        (27) Mr. Guglielmo did not injure Sgt. Snyder prior to or during the use of force.
        (28) Mr. Guglielmo was seen by medical staff after the use of force.
        (29) Mr. Guglielmo was moved by medical staff to an observation cell where he could be
             watched more closely. Approximately 40 minutes after the use of force, corrections
             officers entered Mr. Guglielmo’s cell and he was unresponsive.
        (30) Mr. Guglielmo has no memory or recollection of the medical care he received in the
             Montgomery County Jail.
        (31) An emergency squad was summoned, and Mr. Guglielmo was taken to the hospital.
        (32) Upon arrival at the hospital, Mr. Guglielmo was diagnosed with a large subdural
             hematoma. He underwent an emergency craniotomy.
        (33) Mr. Guglielmo also had multiple facial fractures on the left side of his face, which
             were partially repaired surgically.
        (34) Mr. Guglielmo remained comatose for weeks.
        (35) Mr. Guglielmo and has no memories from when he was booked into the jail until he
             woke up from his coma.
        (36) Mr. Guglielmo is now wheelchair bound. He resides in a nursing home in Florida,
             close to where his mother and sister live.

    C. Issues of Fact and Law

 CONTESTED ISSUES OF FACT: The contested issues of fact remaining for decision are:

  (1)    The severity of Sgt. Snyder’s use of force.
  (2)    What Mr. Guglielmo did and how he was positioned during the use of force.
  (3)    Whether Mr. Guglielmo posed a threat to Sgt. Snyder.
  (4)    Whether any threat posed by Mr. Guglielmo was significant enough to justify blows to
         his head.
  (5)    Whether officers Zink, Ort, or Sears had an opportunity to intervene and stop the use of
         force.
  (6)    The number of blows Sgt. Snyder used on Mr. Guglielmo.
  (7)    The timeframe during which the use of force occurred.
  (8)    Whether Sgt. Snyder knew Mr. Guglielmo was injured and /or seriously injured because
         of the use of force.
  (9)    When and how Sgt. Snyder notified medical staff about Mr. Guglielmo’s need for
         medical care.
  (10)   Whether Sgt. Snyder delayed and/or intentionally delayed the delivery of medical care to
         Mr. Guglielmo by not telling medical staff about the use of force.
  (11)   Whether Sgt. Snyder used excessive force on Mr. Guglielmo.
  (12)   Whether Mr. Guglielmo was voluntarily banging his own head on the cell door or on
         items within the cell.
  (13)   Whether Sgt. Snyder had a pattern of using excessive force on inmates only because they
         were banging on their cell doors.

                                                 4
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 5 of 18 PAGEID #: 5200



  (14) Whether that pattern was known and permitted by Montgomery County.
  (15) Whether Montgomery County had a custom and practice of allowing excessive force to
       be used in the Montgomery County Jail.
  (16) Whether Montgomery County ratified Sgt. Snyder’s use of excessive force.
  (17) Mr. Guglielmo’s current physical and mental limitations and damages.
  (18) The cause of Mr. Guglielmo’s damages.
  (19) The cost of Mr. Guglielmo’s ongoing medical needs as a result of his injuries.

 CONTESTED ISSUES OF LAW: The parties disagree on whether the following facts should be
 presented to the jury or excluded. Motions in limine on these issues may be filed:

    (1) Testimony that Sgt. Snyder threatened to beat Mr. Guglielmo’s ass prior to going to his
        cell.
    (2) Argument that the inference can be drawn that Sgt. Snyder called Mr. Guglielmo a faggot
        prior to the use of force.
    (3) The injuries Mr. Guglielmo suffered during his arrest.
    (4) Testimony that Mr. Guglielmo used the word nigger at the homeless shelter prior to his
        arrest.
    (5) Argument that Mr. Guglielmo voluntarily banged his head on the cell door or items
        within the cell.

    D. Witnesses

    (1) Plaintiff will call or will have available for testimony at trial those witnesses listed in
        Appendix A hereof.
    (2) Defendant will call or will have available for testimony at trial those Witnesses listed on
        Appendix B hereof.
    (3) The parties reserve the right to call rebuttal witnesses whose testimony could not
        reasonably be anticipated without prior notice to opposing counsel.

    E. Expert Witnesses

 Parties are limited to the following number of expert witnesses, including treating
 physicians, whose names have been disclosed and reports furnished to the other side:

 Plaintiff: 10
 Defendants: 6

    F. Exhibits

 The parties will offer as exhibits those items listed herein and numbered with Arabic numerals as
 follows:
     (1) Joint Exhibits -- Appendix D (marked “JX ____”)
     (2) Plaintiff Exhibits Appendix E (marked “PX _____”)
     (3) Defendant Exhibits Appendix F (marked “DX____”)



                                                 5
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 6 of 18 PAGEID #: 5201



 INSTRUCTIONS:
 The above exhibits will be deposited with the Court's Deputy Clerk not later than 4:00 p.m. on
 the third working day prior to trial. The parties will exchange exhibits on or before June 10,
 2019.
 See General Order Number One section on preparation of exhibits.

    G. Depositions

 The parties anticipate that some expert and medical witnesses may want to testify by video or
 remotely. The parties would like to know the Court’s practice concerning remote and video
 testimony.

    H. Discovery

 Discovery has been completed.

    I. Pending Motions

 The following motions are pending at this time:

 RE 123 - Defendants’ Motion for Summary Judgment
 RE 139 – Defense Motion in Limine to Exclude Testimony and Report of Michael Berg
 RE 140 – Defense Motion in Limine to Exclude Testimony and Report of Alan Waldman
 RE 141 – Defense Motion in Limine to Exclude Testimony and Report of Paul Gabriel

 Motions in limine may be filed contemporaneously with this final pretrial order.

    J. Miscellaneous orders

 The parties must submit an agreed statement of the case not later than one week before trial.

 All attorneys who will participate in trying the case are required to be present at the final pretrial
 conference. No attorney who has not participated in the final pretrial conference may participate
 in the trial without Court permission.

  V.    MODIFICATION

 This final pretrial order may be modified at the trial of this action, or prior thereto, to prevent
 manifest injustice. Such modification may be made by application of counsel, or on motion of
 the Court.

 VI.    SETTLEMENT EFFORTS

 The parties agreed to schedule a private mediation in August 2017, at expense to each party.
 Plaintiff made a settlement demand prior to the mediation in July 2017. The Defendants
 rescheduled the mediation to October 2017 but then canceled the mediation the week prior so

                                                   6
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 7 of 18 PAGEID #: 5202



 discovery could be conducted first. After fact discovery closed, in April 2018, Plaintiff issued an
 updated demand. After summary judgment was briefed and the Motion to Extend the Deposition
 Cut-Off was denied, Defendants made an offer. Plaintiffs have not responded. A private
 mediation is scheduled for May 10, 2019.

VII.    TRIAL TO A JURY

 The parties will submit proposed jury instructions on or before June 10, 2019 as required by
 General Order Number One.

 IT IS SO ORDERED.



                                                      _________________________
                                                      Judge Thomas M. Rose
                                                      United States District Court



 /s/ Jennifer L. Branch
 Jennifer L. Branch
 Trial Attorney for Plaintiff


 s/ Keith Hansbrough
 Keith Hansbrough
 Trial Attorney for Defendants




                                                 7
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 8 of 18 PAGEID #: 5203



                                  APPENDIX A
                            PLAINTIFF’S WITNESS LIST

       Witness                   Expected Testimony
  1    Matthew Snyder            Will testify to use of force and surrounding events.
  2    Matthew Sears             Will testify to use of force and surrounding events.
  3    Zachary Zink              Will testify to use of force and surrounding events.
  4    Brandon Ort               Will testify to use of force and surrounding events.
  5    Kyle Chmiel               Will testify to use of force and surrounding events.
  6    David Cohn                Will testify to use of force and surrounding events.
  7    Richard Whalen            Will testify to events leading up to use of force.
  8    Jerrid Campbell           Will testify to events leading up to use of force
  9    Jay Vitali                Will testify regarding Snyder’s practices in jail.
  10   Thomas Feehan             Will testify to surrounding events of use of force.
  11   Eric Banks                Will testify to surrounding events of use of force, and
                                 Montgomery County customs and practices.
  12   Gregory Mills             Will testify to surrounding events of use of force.
  13   Scott Landis              Will testify to surrounding events of use of force, and the
                                 internal investigation.
  14   Bryan Cavender            Will testify to internal investigation of use of force.
  15   Phil Plummer              Will testify to custom and practices in Montgomery County
                                 Jail.
  16   Dr. Jeremy Traylor        Will testify to causation of injuries.
  17   Dr. Bethel Raore          Will testify to damages and causation of injuries.
  18   Dr. Matthew Fox           Will testify to damages and causation of injuries.
  19   Dr. Paul Gabriel          Will testify to causation of injuries.
  20   Dr. Alan Waldman          Will testify to causation and extent of injuries.
  21   Dr. Michael Pedoto        Will testify to medical appropriateness of lifecare plan.
  22   Dr. Patricia Brock        Will testify to lifecare plan.
  23   Dr. Radharani Gollamudi   Will testify to current medical condition of Plaintiff.
  24   Angela Beech              Will testify to current medical condition of Plaintiff
  25   Michael Berg              Will testify as expert in corrections on liability issues.
  26   Joseph Guglielmo          Will testify to injuries, and the events to the extent he can.
  27   Brandon Madison           Will testify to damages.
  28   Jacquelin Guglielmo       Will testify to damages.
  29   Nakira Hedges             Will testify to damages
  30   Tony Mullock              Will testify to damages
  31   Jacqueline Guglielmo      Will testify to damages
  32   Louis Aponte              Will testify to damages
  33   Jack Saunders             Will testify to damages
  34   Kimo Scott                Will testify to causation of damages
  35   Michael Beane             Will testify to causation of damages
  36   Zachary Banks             Will testify to causation of damages
  37   Kevin Morris              Will testify to causation of damages


                                            8
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 9 of 18 PAGEID #: 5204



                               Plaintiff reserves the right to re-order these witnesses to
                               comply with the appearance schedule of witnesses and
                               experts




                                          9
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 10 of 18 PAGEID #: 5205



                                     APPENDIX B
                               DEFENDANTS’ WITNESS LIST

  1.     Matthew Snyder        Will testify to use of force and surrounding events.
  2.     Matthew Sears         Will testify to use of force and surrounding events.
  3.     Zachary Zink          Will testify to use of force and surrounding events.
  4.     Brandon Ort           Will testify to use of force and surrounding events.
  5.     Kyle Chmiel           Will testify to use of force and surrounding events.
  6.     David Cohn            Will testify to use of force and surrounding events.
  7.     Richard Whalen        Will testify to events leading up to use of force.
  8.     Jerrid Campbell       Will testify to events leading up to use of force
  9.     Jay Vitali            Will testify to events leading up to use of force.
  10.    Thomas Feehan         Will testify to surrounding events of use of force.
  11.    Eric Banks            Will testify to surrounding events of use of force
  12.    Gregory Mills         Will testify to surrounding events of use of force and provision of
                               medical care.
  13.    Scott Landis          Will testify to surrounding events of use of force, and the internal
                               investigation.
  14.    Bryan Cavender        Will testify to internal investigation of use of force.
  15.    Phil Plummer          Will testify to custom and practices in Montgomery County Jail.
  16.    Ransley Creech        Will testify to custom and practices in Montgomery County Jail
  17.    Doug Brannon          Will testify to relationship with Ransley Creech and Eric Banks
  18.    Kimo Scott            Will testify to prior altercation
  19.    Kevin Morris          Will testify to prior altercation
  20.    Benjamin Cooper       Will testify to use of force and surrounding events
  21.    Raymond Taylor        Will testify to provision of medical care
  22.    Tammy Pless           Will testify to provision of medical care
  23.    Anthony Jones         Will testify to provision of medical care and the custom and practices in
                               Montgomery County Jail
  24.    Jack Saunders         Will testify to provision of medical care
  25.    Jeff Eiser            Will give expert testimony regarding use of force
  26.    David Axelrod         Will give expert testimony regarding life expectancy
  27.    Charles Lanzieri      Will give expert testimony regarding brain injuries
  28.    David Herring         Will give expert testimony regarding the real estate market in Florida
  29.    Craig Ruby            Will give expert testimony regarding physical therapy
  30.    Richard Clarke        Will give expert testimony regarding correctional medicine
  31.    Joseph Guglielmo      Will testify to use of force and damages.
  32.    Jacquelin Guglielmo   Will testify to damages
  33.    Dustin Daugherty      Will testify to prior altercation and arrest
  34.    Michael Beane         Will testify to prior altercation and arrest
  35.    Zachary Banks         Will testify to prior altercation and arrest
  36.    Jeremy Traylor        Will testify to prior head injury
  37.    Alan Waldman          Will testify to causation and mechanism of injury (subject to Daubert
                               challenge)
  38.                          Defendants reserve the right to call all of Plaintiff's witnesses on
                               rebuttal and reserve the right to re-order these witnesses to comply with
                               the appearance schedule of witnesses and experts


                                              10
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 11 of 18 PAGEID #: 5206



                                        APPENDIX D
                                     JOINT EXHIBIT LIST
  Number     Description                             Deponent            Bates
    JX1      Video (Release Counter Cam 7,           Snyder, Sears,
             Transport Staging Cam 11, Transport     Ort, Cohn, Zink,
             Staging Cam 12, Post Book Cam 11,       Mills
             Dress in Hall Cam 1, Elevator Dress
             In Cam 2)
     JX2     NaphCare Jail Medical Records           Mills, Saunders,    GB000042-57
                                                     Taylor, Jones,
                                                     Pless
     JX3     Jail Line-Up 1st Watch 1/16/2015        Snyder, Sears,      MC-000164
                                                     Ort, Cohn,
                                                     Cooper, Zink,
                                                     Whalen, Vitali,
                                                     Banks,
                                                     Campbell,
                                                     Feehan, Mills,
                                                     Saunders,
                                                     Taylor, Jones
     JX4     Jail Line-Up 3rd Watch 1/15/2015        Snyder, Sears,      MC-000167
                                                     Ort, Cohn,
                                                     Cooper, Zink,
                                                     Whalen, Vitali,
                                                     Banks,
                                                     Campbell,
                                                     Feehan, Mills,
                                                     Saunders,
                                                     Taylor, Jones
     JX5     Policy—Security Control                 Cooper, Snyder,     MC-000757-759
                                                     Sears, Ort, Cohn,
                                                     Zink, Whalen,
                                                     Vitali, Banks,
                                                     Campbell,
                                                     Feehan
     JX6     Incident Report No. 15-79               Snyder, Sears,      GB 000028-000033
                                                     Cooper, Ort,
                                                     Cohn, Zink,
                                                     Mills, Saunders
     JX7     ISU Report No. 15-005                   Cavender,           MC000089-0000112
                                                     Snyder, Sears,
                                                     Ort, Cohn,
                                                     Feehan, Mills
     JX8     Policy-First Floor Supervision          Snyder, Cohn,       MC0000846-0000848
                                                     Ort, Cooper,


                                                11
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 12 of 18 PAGEID #: 5207



  Number     Description                            Deponent        Bates
                                                    Zink, Sears,
                                                    Plummer
     JX9     Policy-Special Management              Snyder, Cohn,   MC000912-0000918
                                                    Cooper, Ort,
                                                    Zink, Sears,
                                                    Plummer
     JX10    Policy-Use of Force                    Snyder, Cohn,   MC0000777-781
                                                    Cooper, Ort,
                                                    Zink, Sears,
                                                    Plummer
     JX11    Policy-Security Equipment              Snyder, Cohn,   MC0000772-776
                                                    Cooper, Ort,
                                                    Zink, Sears,
                                                    Plummer
     JX12    C.O. Position Description              Snyder, Cohn,   MC00055
                                                    Cooper, Ort,
                                                    Zink, Sears,
                                                    Plummer
     JX13    Photo Injury at Arrest                 Daugherty, Z.   Depo Ex. 29
                                                    Banks, Beane
     JX14    Photo Injury at Arrest Close-Up        Daugherty, Z.   Depo Ex. 30
                                                    Banks, Beane
     JX15    DPD Arrest Report                      Daughtery, Z.   Depo Ex. 36
                                                    Banks, Beane
     JX16    DPD Injured Subject Report             Daugherty, Z.   Depo Ex. 37
                                                    Banks, Beane
     JX17    DPD Screenshot                         Daugherty, Z.   Depo Ex. 38
                                                    Banks, Beane
     JX18    Photo-Cell                             Snyder, Zink,   Depo Ex. 42
                                                    Cohn, Cooper,
                                                    Ort, Sears
     JX19    Photo-Cell Bench                       Snyder, Zink,   Depo Ex. 43
                                                    Cohn, Cooper,
                                                    Ort, Sears
     JX20    View of Platform Window from Cell      Snyder, Zink,   Depo Ex. 44
                                                    Cohn, Cooper,
                                                    Ort, Sears,
                                                    Plummer
     JX21    Dayton Fire/EMS Run Report                             GB000058-000060
     JX22    MCSO Use of Force Policy               Snyder, Zink,   MC001097-001117
                                                    Cohn, Cooper,
                                                    Ort, Sears,
                                                    Plummer
     JX23    Cell Movement Note in Tiburon          Snyder, Zink,   Depo Ex. 68
             System                                 Cohn, Cooper,

                                               12
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 13 of 18 PAGEID #: 5208



  Number     Description                          Deponent           Bates
                                                  Ort, Sears,
                                                  Plummer,
                                                  Whalen, Vitali
     JX24    Use of Force Report Incident 15-79   Snyder             MC00001
     JX25    NaphCare Medical Progress Notes      Mills, Saunders,   GB000055-56
                                                  Pless, Taylor,
                                                  Jones
     JX26    Grandview ER Records                 Traylor            GB000061-000085
     JX27    Grandview Discharge Records          Traylor            GB000033-000037
     JX28    Pless Note in Tiburon System         Pless              Pless Depo Ex 78
     JX29    Medical Imaging from Miami Valley    Raore
             Hospital
     JX30    Miami Valley Medical Records         Raore              GB000086-0000259
     JX31    Booking Slip                                            GB00000693
     JX32    Computer Logs                                           MC004670-4726
     JX33    Jail First Floor Plan                                   MC008181
     JX34    ISU Signature Form                   Plummer,           MC4849
                                                  Cavender,
                                                  Landis, Snyder




                                             13
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 14 of 18 PAGEID #: 5209



                                       APPENDIX E
                                 PLAINTIFF’S EXHIBIT LIST

   Number Description                                             Bates
     PX1  Sears Cell Drawing                                      Depo. Ex. 3
     PX2  Video (Cam 1, Cam 2, Cam 7, Cam 11 (4), Cam 12)         Depo. Ex. 4 (GB000783-789, 823-
                                                                  824)
     PX3     Sears Interview Transcript                           Depo. Ex. 6
     PX4     Sears – Oath                                         MC-000467
     PX5     Sears Position Description                           MC-000461
     PX6     Cohn Drawing of Cell                                 Depo. Ex. 13
     PX7     Cohn Transcript of Interview                         Depo. Ex. 15
     PX8     Zink Resignation Letter                              MC-000542
     PX9     Use of Force on Whitaker (5/29/2014) - Zink/Snyder   MC-004654-004669
     PX10    Zink Drawing of Cell                                 Depo Ex. 20
     PX11    Zink Performance Eval                                MC-000558
     PX12    Release of Info transfer to Fairborn                 MC-000543
     PX13    Ort Letter of Caution                                MC-000207
     PX14    Ort Drawing of Cell                                  Depo Ex. 24
     PX15    Ort Interview Transcript                             Depo Ex. 25
     PX16    Use of Force Report - Middlebrook                    MC-002910-002919
     PX17    Incident Report - Jones                              MC-002882-002885
     PX18    Use of Force Report - Jones                          MC-002888
     PX19    Photo – neck brace at jail                           Depo Ex. 31
     PX20    Photo – jail injuries                                Depo Ex. 32
     PX21    Photo – hospital injuries                            Depo Ex. 33
     PX22    Photo – hospital injuries                            Depo Ex. 34
     PX23    Photo – Head injuries                                Depo Ex. 35
     PX24    Subpoena to Appear                                   Depo Ex. 39
     PX25    Feehan Interview Transcript                          Depo Ex. 40
     PX26    Photo – Platform                                     Depo Ex. 45
     PX27    Snyder Interview Transcript                          Depo Ex. 47
     PX28    Use of Force Incident Report – Hammad 11.13.13       MC-003857-003858
     PX29    Use of Force Incident Report – Hammad 2.11.14        MC-004054-004057
     PX30    Use of Force Incident Report – Rowe 3.5.14           MC-004059-004060
     PX31    Use of Force Incident Report – McIntosh 11.15.13     MC0003860-003861
     PX32    Snyder Oath of Office                                MC-000328
     PX33    Memo - Resignation of Sgt. Commission                MC-000233
     PX34    Payroll Cut                                          MC-000232
     PX35    Snyder EPIP – Balls in Crockpot                      MC-000422
     PX36    Letter of Reference – Wick                           MC-000417
     PX37    Letter of Reference – Woods                          MC-000418
     PX38    Job Application                                      MC-000404-000413
     PX39    Performance Evaluation 1999                          MC-000294-000295
     PX40    Performance Evaluation 2001                          MC-000278-000279

                                             14
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 15 of 18 PAGEID #: 5210



   Number    Description                                     Bates
     PX41    Performance Evaluation 2002                     MC-000276-000277
     PX42    Performance Evaluation 2005                     MC-000270-000271
     PX43    Performance Evaluation 2009                     MC-000262-000263
     PX44    Performance Evaluation 2010                     MC-000260-000261
     PX45    Performance Evaluation 2014                     MC-000248-000249
     PX46    Performance Evaluation 2015                     MC-000244-000245
     PX47    January 17, 2015 Roster                         Depo Ex. 69
     PX48    Landis Letter re Investigation                  GB000351
     PX49    Drawing of 1st Floor                            Depo Ex. 73
     PX50    Brain Surgery Operative Notes                   GB000156-000158
     PX51    Facial Reconstruction Operative Notes           GB000153-000154
     PX52    Swink video
     PX53    Nursing Home Karaoke Video
     PX54    Nursing Home Photos                             GB3297-3306
     PX55    Photos of Guglielmo                             GB1907-1914
     PX56    Photos of Guglielmo                             GB1680-1689
     PX57    Policy - First Floor Supervision                MC-000846-848
     PX58    Rule 1006 Chart of Summary of Excessive Force
     PX59    Medical Billing Records                         INSERT ALL BILLS
     PX60    Pristine Senior Living Records                  GB000825-1123
     PX61    Deltona Nursing Home Records                    GB001690-1831
     PX62    Deltona Nursing Home Records                    GB001945-3041
     PX63    Deltona Nursing Home Records                    GB003307-3363
     PX64    Deltona Nursing Home Records                    GB003307-3363
     PX65    Swink Public Record Responses                   GB003138-3139
     PX66    Video of TS 114 from Jail Tour
     PX67    Video of Platform from Jail Tour
     PX68    Cohn 2012 Performance Evaluation                MC-000034-35
     PX69    ISU Information Sheet                           MC-004849
     PX70    Plummer ISU Finding Letter                      GB000003
     PX71    MC DOJ Letter                                   GB001679
     PX72    Nursing Home Calendar of Events                 GB001945
     PX73    Photos of Guglielmo and Jail                    GB000261-271
     PX74    Miami Valley Hosp. Bills                        GB000652-672
     PX75    Radiology Physicians Bills                      GB000673-678
     PX76    Kettering Radiologist Bill                      GB000649
     PX77    Dayton Fire/EMS Bills                           GB1832-1833
     PX78    Deltona Nursing Home Billing                    GB001124-1147
     PX79    Deltona Nursing Home Billing                    GB003131-3137
     PX80    Counseling Source Bills                         GB001834-1835
     PX81    Wright State Physician Bills                    GB001898-1906
     PX82    Halifax Hospital Bills                          GB003488-3504
     PX83    Fish Memorial Bills                             GB003505-3513
     PX84    Counseling Source Records                       GB001836-1897

                                            15
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 16 of 18 PAGEID #: 5211



   Number    Description                                   Bates
     PX85    Sycamore Hospital Records                     GB001678-1693
     PX86    Deltona Nursing Home Records                  GB003142-3296
     PX87    Orlando VA Records                            GB003042-3112
     PX88    Halifax Medical Center Records                GB00364-3487
     PX89    Fish Memorial Hospital Records                MC-005329-6056
     PX90    Grandview Medical Release                     GB000033-37
     PX91    Snyder Email 1/16/15                          GB000310
     PX92    Snyder Email 1/17/15                          GB000311
     PX93    Guglielmo Booking Photo                       GB000319
     PX94    Matt Sears Internal Interview                 GB000777
     PX95    David Cohn Internal Interview                 GB000778
     PX96    Brandon Ort Internal Interview                GB000779
     PX97    Matt Snyder Internal Interview                GB000780
     PX98    Thomas Feehan Internal Interview              GB000781
     PX99    Greg Mills Internal Interview                 GB000782
     PX100   Campbell Employee Complaint Form              GB000813-820
     PX101   Cohn Use of Force                             MC-002623-2833
     PX102   Cooper Use of Force                           MC-002834-3034
     PX103   Ort Use of Force                              MC-003035-3317
     PX104   Sears Use of Force                            MC-003318-3439
     PX105   Snyder Use of Force                           MC-003440-4653
     PX106   Zink Use of Force                             MC-004654-4669
     PX107   Policy – Transfer to Housing                  MC-000875-879




                                         16
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 17 of 18 PAGEID #: 5212



                                         APPENDIX F
                                   DEFENDANTS’ EXHIBIT LIST

  Number     Description                                                 Bates
  DX1        Deposition of Anthony Jones taken February 20, 2018
  DX2        Deposition of Anthony Molock taken January 30, 2018
  DX3        Deposition of Eric Banks taken March 2, 2018
  DX4        Deposition of Eric Banks taken November 15, 2017
  DX5        Deposition of Radharani Gollamudi taken January 31,
             2018.
  DX6        Deposition of Greg Mills taken February 6, 2018.
  DX7        Deposition of Dustin Daugherty taken January 8, 2018
  DX8        Deposition of Jack Saunders taken February 20, 2018
  DX9        Deposition of Jacqueline Guglielmo taken January 30,
             2018
  DX10       Deposition of Jeremy Traylor taken February 21, 2018
  DX11       Deposition of Kevin Morris taken November 17, 2017
  DX12       Deposition of Kimo Scott taken November 15, 2017
  DX13       Deposition of Luis Aponte taken January 29, 2018
  DX14       Deposition of Brandon Madison taken November 27, 2017
  DX15       Deposition of Michael Beane taken January 9, 2018
  DX16       Deposition of Nakira Hedges taken February 26, 2018
  DX17       Deposition of Raymond Taylor taken February 7, 2018
  DX18       Deposition of Tammy Pless taken February 21, 2018
  DX19       Deposition of Zachary Banks taken January 10, 2018
  DX20       City of Dayton Police Department Documents pertaining       GB 000631-0000643
             to January 15, 2015 arrest of Joseph Guglielmo
  DX21       Dayton Police Department Narrative of Injuries and Arrest   GB000001-000002; GB 0000644-
             of Joseph Guglielmo from January 15, 2015                   0000645
  DX22       Joseph Guglielmo January 15, 2015 Booking Photo into        GB0000359
             Montgomery County Jail
  DX23       NaphCare Medical Records                                    GB0000042-000057; MC8181-
                                                                         8236
  DX24       Booking Slip                                                GB0000769
  DX25       Mugshot                                                     GB0000693
  DX26       Grandview Medical Records                                   MC4918-5046
  DX27       Deposition of Michael Berg
  DX28       Booking Record                                              MC000019
  DX29       Prisoner Handbook Receipt                                   MC000022
  DX30       Deposition of Alan Waldman
  DX31       Deposition of Paul Gabriel
  DX32       Deposition of Patricia Brock
  DX33       Tiburon Screenshots                                         MC4670-4726
  DX34       Montgomery County Jail Manual                               MC705-1079
  DX35       Montgomery County Sheriff’s Office G.O.M.                   MC1080-2091
  DX36       NaphCare Contract                                           MC2092-2399
  DX37       Employee Training Reports                                   MC2400-2429


                                                   17
Case: 3:17-cv-00006-TMR-SLO Doc #: 165 Filed: 05/06/19 Page: 18 of 18 PAGEID #: 5213



  DX38       Power DMS Screenshots of 2013 Phase 2             MC2430
  DX39       Training Calendars                                MC2431-2599
  DX40       Users Training History                            MC2600-2622
  DX41       Joseph Guglielmo Fish Memorial Hospital Records   MC5047-6225
  DX42       911 Call                                          GB000775-776
  DX43       Deposition of Joseph Guglielmo
  DX44       Deposition of Jacqueline Guglielmo-Molock
  DX45       Grandview Medical Release                         GB000033(b)-37
  DX47       Orlando VA Medical Records                        GB003042-003112; MC4850-4917
  DX48       Halifax Hospital Records                          GB3364-3487
  DX50       Grandview Medical Release Paperwork               GB000770-774
  DX57       Sycamore Hospital Records                         GB0001678-001693
  DX58       Dr. Melissa Whitmill Records                      GB0001671-1677
  DX59       Deltona NH Medical Records                        GB1148-1670
  DX60       Dayton Nursing Home Records                       GB825-1123
  DX61       Dayton Fire Dept. Billing                         GB1832-1833




                                                 18
